EXAMINER'S AMENDMENT

               An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
              Authorization for this examiner’s amendment was given in a telephone interview with Charles Rauch on July 27, 2021.
              The application has been amended as follows:

Claims:
 
          1-4. (Previously Presented)

          5-7. (Cancelled)

          8. (Currently Amended) A data transmission method, applied to a terminal comprising a Packet Data Convergence Protocol (PDCP) Radio Link Control (RLC) [[RLC]] layer entity, a second RCL layer entity and a Media Access Control (MAC) [[MAC]] layer entity, wherein the method comprises:
         when detecting that a data duplication transmission function of the PDCP layer entity is activated, enabling the first RLC layer entity, wherein the second RLC layer entity is in an enabled status;
         invoking the first RLC layer entity to receive a first RLC Service Data Unit (RLC SDU) 
         invoking the first RLC layer entity and the MAC layer entity to process the first RLC SDU into a MAC Protocol Data Unit (MAC PDU) 
        wherein after enabling the first RLC layer entity when detecting that the data duplication transmission function of the PDCP layer entity is activated, the method further comprises:
          when detecting that the PDCP layer entity receives a PDCP SDU, invoking the PDCP layer entity to encapsulate the PDCP SDU into a PDCP PDU; and
          invoking the PDCP laver entity to send the PDCP PDU to the first RLC layer entity and the second RLC layer entity, and
         wherein after sending the PDCP PDU to the first. RLC layer entity and the second RLC layer entity, the method further comprises:
         when detecting that the data duplication transmission function of the PDCP layer entity is deactivated, invoking the PDCP layer entity to send a preset indication to the first RLC layer entity; and
         invoking the first RLC laver entity to receive the preset indication and discard a second RLC SDU in the first RLC layer entity corresponding to the PDCP PDU in 

           9. (Previously Presented)

          10-16. (Cancelled)

          17. (Currently Amended) A terminal, comprising a processor, a memory, a communication interface, and one or more programs stored in the memory and configured to be executed by a processor, wherein the programs comprise instructions to:
          when detecting that a data duplication transmission function of a Packet Data Convergence Protocol (PDCP) Radio Link Control (RLC) [[RLC]] layer entity, wherein a second RLC layer entity is in an enabled status; and
          invoke the PDCP layer entity to determine a first PDCP Protocol Data Unit (PDCP PDU) PDCP Service Data Unit (PDCP SDU) Media Access Control (MAC) [[MAC]] layer entity to process the first PDCP PDU into a MAC PDU and send the MAC PDU, 
         wherein the programs further comprise instructions to:
         when detecting that the PDCP layer entity receives a second PDCP SDU, invoking the PDCP layer entity to encapsulate the second PDCP SDU into a second PDCP PDU; and
         invoke the PDCP layer entity to send the second PDCP PDU to the first RLC layer entity and the second RLC layer entity,
         when detecting that the data duplication transmission function of the PDCP layer entity is deactivated, invoking the PDCP layer entity to send a preset indication to the first RLC layer entity; and
         invoke the first RLC layer entity to receive the preset indication and discard a second RLC SDU in the first RLC layer entity and corresponding to the second PDCP PDU in response to the preset indication, wherein the second RLC SDU is not encapsulated and processed into a second RLC PDU by the first RLC layer entity.

          18-20. (Cancelled)

           21-23. (Previously Presented)

          24-25. (Cancelled)

          26. (Currently Amended) A terminal, comprising a processor, a memory, a communication interface, and one or more programs stored in the memory and configured to be executed by a processor, wherein the programs comprise instructions to:
Packet Data Convergence Protocol (PDCP) Radio Link Control (RLC) [[RLC]] layer entity, wherein a second RLC layer entity is in an enabled status;
          invoke the first RLC layer entity to receive a first RLC Service Data Unit (RLC SDU) 
          invoke the first RLC layer entity and a Media Access Control (MAC) [[MAC]] layer entity to process the first RLC Service Data Unit (RLC SDU) MAC Protocol Data Unit (MAC PDU) 
         wherein the programs further comprise instructions to:
         when detecting that the PDCP layer entity receives a PDCP SDU, invoking the PDCP layer entity to encapsulate the PDCP SDU into a PDCP PDU; and
         invoke the PDCP layer entity to send the PDCP PDU to the first RLC layer entity and the second RLC layer entity, 
         when detecting that the data duplication transmission function of the PDCP layer entity is deactivated, invoking the PDCP layer entity to send a preset, indication to the first RLC layer entity; and
         invoke the first RLC layer entity to receive the preset, indication and discard a second RLC SDU in the first RLC layer entity corresponding to the PDCP PDU in response to the preset indication, wherein the second RLC SDU is not encapsulated and processed into a second RLC PDU by the first. RLC layer entity.

           27. (Previously Presented)

          28-29. (Cancelled)






                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 10/26/2021 has been considered by the Examiner and made of record in the application file.





                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-4, 8-9, 17, 21-22 and 26-27 are allowed.
             Claim 1 is allowed because the closest prior art, Meylan et al. (U.S. PG-Publication #2008/0310367), and Wu et al. (U.S. PG-Publication # 2018/0279163), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “invoking the first RLC layer entity to receive the preset indication and discard a second RLC SDU in the first RLC layer entity and corresponding to the second PDCP PDU in response to the preset indication, wherein the second RLC SDU is not encapsulated and processed into a second RLC PDU by the first RLC layer entity,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 8, 17 and 26 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.




                                         Response to Arguments

            Applicant’s arguments filed on 6/10/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 3, 2021